Exhibit 10.6(d)

 

LOGO [g643846img1.jpg]

Lehigh Gas Partners LP 2012 Incentive Award Plan

Award Agreement for Profits Interests

 

Grantee:                                        
                                       Grant Date:   March 14, 2014    Number of
Class B Units:                                                Class B
Liquidation Value:   $                Profits Interest Hurdle:   $            
  

 

1. Grant of Profits Interests. Lehigh Gas GP LLC, a Delaware limited liability
company, the general partner (“General Partner”) of Lehigh Gas Partners LP, a
Delaware limited partnership (the “Partnership” or “LGP”), and LGP Operations
LLC, a Delaware limited liability company and a subsidiary of the Partnership
(the “Company” or “Operations”), hereby grant to you Profits Interests under the
Lehigh Gas Partners LP 2012 Incentive Award Plan, as the same may be amended
from time to time (the “Plan”), which are subject to the terms and conditions
set forth in (a) this Award Agreement (this “Agreement”), (b) the Amended and
Restated Operating Agreement dated March 4, 2014, of Operations (the “Operating
Agreement”) and (c) the Plan, all of which are incorporated herein by reference
as a part of this Agreement. The Profits Interests are represented by Class B
Units of Operations (“Class B Units”) which, once vested, are redeemable
following the second anniversary of the Grant Date in exchange for cash, in an
amount determined in accordance with the Operating Agreement, or units of LGP
(“Units”) in an amount determined in accordance with the Operating Agreement. As
a holder of Class B Units, you will also be entitled to receive cash
distributions from Operations as and when Operations makes distributions in an
amount equal to the number of Vested Class B Units (as defined in the Operating
Agreement) you own times the amount of the distribution per Class A Unit of
Operations (“Class A Units”), as determined by the Company. In the event of any
conflict between the terms of the Operating Agreement and either this Agreement
or the Plan or both, the terms of the Operating Agreement shall control. In the
event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise. References to “Section” herein, unless
otherwise specified, refer to the Sections of this Agreement.

 

 

702 W. Hamilton Street, Suite 203  |   Allentown, PA 18101  |   P:
610.625.8000  |  F: 610.841.1978



--------------------------------------------------------------------------------

2. Vesting of Class B Units.

(a) Vesting Schedule. The Class B Units shall be unvested at issuance, and
subject to Section 2(b) and Section 5 below, shall become vested and
non-forfeitable, provided you have remained in Continuous Service from the Grant
Date through each applicable vesting date, in accordance with the following
schedule:

 

Vesting Date

   Vesting Percentage  

March 14, 2015

     33 % 

March 14, 2016

     33 % 

March 14, 2017

     34 % 

If on an applicable vesting date the application of the above vesting schedule
results in a fractional Profits Interest being vested, the number of Class B
Units vesting on such date shall be rounded to the nearest whole number of Class
B Units.

(b) Repayment Obligation. You expressly acknowledge that this Award of Class B
Units is conditioned upon your agreement that, except as may be required by law
or a court, administrative agency or administrative tribunal, (i) you shall keep
this Award (and the terms and conditions of this Award Agreement) strictly
confidential, and (ii) you shall not disclose or otherwise divulge information
relating to this Award; provided, however, that you may disclose information
relating to this Award (and the terms and conditions of this Award Agreement) to
your counsel or personal tax advisor. Notwithstanding any provision of the Plan,
the Operating Agreement or this Award Agreement to the contrary, your failure to
abide by the foregoing obligations relating to confidentiality and
nondisclosure, or your failure to cause your counsel or tax advisor to abide by
such obligations to the same extent as you are bound by such obligations, may,
in the sole discretion of the Committee, result in forfeiture of all rights
granted under this Award Agreement (including Class B Units, and cash payments
with respect to Class B Units), whether or not vested. With respect to any
Vested Class B Units that are forfeited pursuant to the foregoing provisions of
this Section 2(b), (i) no distributions, cash payments or transfers of Units
shall be made with respect to such Vested Class B Units (if distributions or
payment or transfer with respect to such Class B Units has not yet been made as
of the date the Committee determines that a forfeiture has occurred), and
(ii) you shall transfer and/or pay to the Partnership the number of Units you
previously received with respect to Vested Class B Units which have been
converted into Units and/or the amount of cash equal to the Fair Market Value of
such Vested Class B Units which have been converted into Units on the date of
the Transfer Notice (as defined below). Such repayment or transfer back, as
applicable, shall be made by you within ten (10) days following written notice
sent by the Committee to you (the “Transfer Notice”) stating that the provisions
of this Section 2(b) are applicable to this Award. You hereby irrevocably grant
to the Committee the right to cancel and/or transfer to Operations or the
Partnership any Class B Units or Units subject to this Section 2(b) to the
extent you do not transfer such Class B Units or Units to Operations

 

2



--------------------------------------------------------------------------------

or the Partnership in accordance with this Section 2(b) following the date the
Committee sends a Transfer Notice to you. Without limiting the generality of the
foregoing, the Committee may, in its discretion, determine that any repayment or
transfer obligation may be satisfied by any other payment or transfer method
acceptable to the Committee.

 

3. Administration. The Committee shall have the sole and complete discretion to
administer, interpret and construe the Plan and this Agreement with respect to a
Participant and the Operating Agreement with respect to the subject matter
hereof, and to determine any and all questions and issues arising with respect
to the Plan, this Agreement and the Operating Agreement. Any decision of the
Committee concerning the Plan, the Operating Agreement or this Agreement shall
be final and binding on you.

 

4. Redemption and Mechanics. At any time after the second anniversary of the
Grant Date, all Vested Class B Units may be redeemed (a “Redemption”) by you as
set forth in the Operating Agreement, subject to the right of LGP, in its sole
and absolute discretion, to assume some or all of the Company’s obligation to
redeem such Tendered Units (as defined in the Operating Agreement) and elect to
acquire some or all of the Vested Class B Units from the Tendering Member in
exchange for the LGP Unit Shares Amount (as defined in the Operating Agreement).
To exercise your redemption right, you shall deliver a notice (a “Redemption
Notice”) in the form attached hereto as Exhibit B, not less than 10 nor more
than 60 days prior to March 15 of each year following the first anniversary of
the Grant Date (each such date, the “Specified Redemption Date”); provided,
however, that if the Company has not given notice of a proposed or upcoming
Transaction (as defined in the Operating Agreement) to you at least thirty
(30) days prior to the effective date of such Transaction, then you shall have
the right to deliver a Redemption Notice until the earlier of (x) the tenth
(10th) day after such notice from the Company of a Transaction or (y) the third
business day immediately preceding the effective date of such Transaction. Not
less than five (5) days prior to the Specified Redemption Date, the Company
shall notify you whether you are receiving cash or Common Units upon Redemption
and whether LGP has assumed any portion of the Company’s obligation to redeem
your vested Class B Units. Any Redemption shall occur automatically after the
close of business on the applicable Specified Redemption Date without any action
on the part of Grantee.

 

5. Events Occurring Prior to Full Vesting.

(a) Death or Disability. If your Continuous Service terminates as a result of
your death or Disability, the Unvested Class B Units (as defined in the
Operating Agreement) then remaining automatically will become fully vested upon
such termination of Continuous Service.

(b) Other Terminations. If your Continuous Service terminates for any reason
other than as provided in Section 5(a), unless otherwise determined by the
Committee or its designee, the Unvested Class B Units then remaining outstanding
automatically shall be forfeited without payment upon such termination of
Continuous Service.

 

3



--------------------------------------------------------------------------------

6. Limitations upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

7. Restrictions. By accepting this grant of Class B Units, you agree that the
Class B Units and any Units that you may acquire upon vesting of this award and
conversion of the Class B Units into Units will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the Company and the
Partnership may refuse to register the transfer of the Class B Units and the
Units, respectively, acquired under this award on the transfer records of the
Company and the Partnership, as the case may be, if such proposed transfer would
in the opinion of counsel satisfactory to the General Partner and the manager of
the Company constitute a violation of any applicable securities law, and
(ii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
Agreement. In addition, you agree that you will not sell or otherwise transfer
any Class B Units, including pursuant to your exercise of your rights set forth
in Section 4 above, until after the second anniversary of the Grant Date.

 

8. Withholding of Taxes. If the grant, vesting or payment of a Profits Interest
results in the receipt of compensation by you with respect to which the General
Partner or an Affiliate (as defined in the Plan) has a tax withholding
obligation pursuant to applicable law, the General Partner or an Affiliate shall
withhold (or net) such cash and number of Class B Units otherwise payable to you
as the General Partner or an Affiliate requires to meet its tax withholding
obligations under such applicable laws.

 

9. Representations, Warranties, Covenants, and Acknowledgments of Grantee.
Grantee hereby represents, warrants, covenants, acknowledges and agrees on
behalf of Grantee and his or her spouse, if applicable, that:

(a) Investment. Grantee is holding the Award and the Class B Units for Grantee’s
own account, and not for the account of any other Person. Grantee is holding the
Award and the Class B Units for investment and not with a view to distribution
or resale thereof except in compliance with applicable laws regulating
securities. The Award, the Class B Units and the LGP Units involve a high degree
or risk, including, without limitation, those set forth or incorporated by
reference in the Registration Statement on Form S-8 filed by LGP with respect to
the Units to be issued pursuant to the Plan.

(b) Relation to Company. Grantee is presently a director or employee of, or
consultant to, the Company or an Affiliate, or is otherwise providing services
to or for the benefit of the Company, and in such capacity has become personally
familiar with the business of the Company.

 

4



--------------------------------------------------------------------------------

(c) Access to Information. Grantee has had the opportunity to ask questions of,
and to receive answers from, the Company with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Company and its Affiliates. Grantee has been provided all information Grantee
has requested from the Company and LGP including, without limitation, copies of
all reports filed by LGP with the Securities and Exchange Commission, copies of
the Operating Agreement and the First Amended and Restated Limited Partnership
Agreement of LGP dated as of October 30, 2012.

(d) Registration. Grantee understands that the Class B Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Class B Units cannot be transferred by Grantee unless such transfer is
registered under the Securities Act or an exemption from such registration is
available. The Partnership and the Company have made no agreements, covenants or
undertakings whatsoever to register the transfer of the Class B Units under the
Securities Act. The Partnership and the Company have made no representations,
warranties, or covenants whatsoever as to whether any exemption from the
Securities Act, including, without limitation, any exemption for limited sales
in routine brokers’ transactions pursuant to Rule 144 of the Securities Act,
will be available. If an exemption under Rule 144 is available at all, it will
not be available until at least one (1) year from issuance of the Award and then
not unless (i) a public trading market then exists in Class B Units (or a
successor security thereto); (ii) adequate information as to the Company’s
financial and other affairs and operations is then available to the public, and
(iii) all other terms and conditions of Rule 144 have been satisfied.

(e) Public Trading. None of the Company’s securities is presently publicly
traded, the Partnership and the Company have no intention to register the sale
of any of the Company’s securities and have made no representations, covenants
or agreements as to whether there will be a public market for any of their
securities.

(f) Tax Advice. The Partnership and the Company have made no warranties or
representations to Grantee with respect to the income tax consequences of the
issuance of the Class B Units or the transactions contemplated by this Agreement
(including, without limitation, with respect to the making of an election under
Section 83(b) of the Code), and Grantee is in no manner relying on the Company,
the Partnership or their representatives for an assessment of such tax
consequences. Grantee is advised to consult with his or her own tax advisor with
respect to such tax consequences and his or her ownership of the Class B Units.

 

10. Capital Account. Grantee shall make no contribution of capital to the
Company in connection with the Award and, as a result, Grantee’s Capital Account
(as defined in the Operating Agreement) balance in the Company immediately after
receipt of the Class B Units shall be equal to zero, unless the Grantee was a
Member of the Company prior to such issuance, in which case the Grantee’s
Capital Account balance shall not be increased as a result of its receipt of the
Class B Units.

 

5



--------------------------------------------------------------------------------

11. Section 83(b) Election. Grantee covenants and agrees that he shall make a
timely election under Section 83(b) of the Code (and any comparable election in
the state of Grantee’s residence) with respect to the Class B Units covered by
the Award, and the Company hereby consents to the making of such election(s).
The form of Section 83 (b) election is attached hereto as Exhibit B. In
connection with such election, Grantee and Grantee’s spouse, if applicable,
shall promptly provide a copy of such election to the Company. Grantee
represents that Grantee has consulted any tax consultant(s) that Grantee deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. Grantee acknowledges and agrees that
it is Grantee’s sole responsibility and not the Company’s to timely file an
election under Section 83(b) of the Code (and any comparable state election),
even if Grantee requests that the Company or any representative of the Company
make such filing on Grantee’s behalf. Grantee should consult his or her tax
advisor to determine if there is a comparable election to file in the state of
his or her residence.

 

12. Ownership Information. Grantee hereby covenants and agrees that so long as
Grantee holds any Class B Units, at the request of the Company or the
Partnership, Grantee shall disclose to the Company and Partnership in writing
such information relating to Grantee’s ownership of the Class B Units as the
Company or Partnership reasonably believe to be necessary or desirable to
ascertain in order to comply with the Code or the requirements of any other
appropriate taxing authority.

 

13. Taxes. The Company and the Grantee intend that (i) the Class B Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such Class B Units not be a taxable event to the Company, the Partnership or the
Grantee as provided in such revenue procedure, and (iii) the Operating
Agreement, the Partnership Agreement of the Partnership, the Plan and this
Agreement be interpreted consistently with such intent. The Company or the
Partnership may withhold from Grantee’s wages, or require Grantee to pay to the
Company or the Partnership, any applicable withholding or employment taxes
resulting from the issuance of the Award hereunder, from the vesting or lapse of
any restrictions imposed on the Award, from the ownership or disposition of the
Class B Units.

 

14. Unit Certificate Restrictive Legends. Certificates evidencing the Award, to
the extent such certificates are issued, may bear such restrictive legends as
the Company and/or the Company’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends:

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Company such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

 

6



--------------------------------------------------------------------------------

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) the Amended and Restated Operating
Agreement of the Company dated March 4, 2014, as amended (ii) a written
agreement with the Company, (iii) the Lehigh Gas Partners, LP 2012 Incentive
Award Plan and (iv) the First Amended and Restated Agreement of Limited
Partnership of Lehigh Gas Partners LP, dated as of October 30, 2012, in each
case, as may be amended from time to time, and such securities may not be sold
or otherwise transferred except pursuant to the provisions of such documents.”

 

15. Joinder to LLC Agreement. As a condition of receiving this grant of Class B
Units, the Grantee shall execute a joinder to the Operating Agreement, as the
Operating Agreement may be amended or restated from time to time, in the form
attached as Exhibit C. The Grantee acknowledges receipt of a copy of the
Operating Agreement and that he has reviewed the Operating Agreement. The
Grantee understands that the rights granted to the Grantee under the Operating
Agreement are complex in nature, and have certain legal, tax and financial
consequences to the Grantee. The Grantee has been advised by the Company to
consult, and the Grantee has consulted to the extent the Grantee desired to do
so, the Grantee’s own legal, tax and financial advisors with respect to these
consequences. The Grantee understands, acknowledges and agrees that, upon
execution of this Grant Agreement and the joinder to the Operating Agreement,
the Grantee shall, without further action or deed, thereupon be bound by the
Operating Agreement, as it may thereafter be restated or amended, as though a
direct signatory thereto.

 

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.

 

17. Amendment. The General Partner may amend or terminate the Plan and any
instrument hereunder (including this Award Agreement) at any time, in whole or
in part, and for any reason; provided, however, that except as otherwise
provided with respect to Section 409A matters as provided in Section 20 or to
the extent necessary to comply with other applicable laws and regulations
(including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 or any SEC rule) and to conform the
provisions of this Agreement to any changes thereto, no such amendment or
termination shall adversely affect the rights of a Participant with respect to
Awards granted to the Participant prior to the effective date of such amendment
or termination.

 

18. Nature of Payments. The Class B Units, and payments made pursuant to the
Class B Units are not a part of salary or compensation paid or payable by the
General Partner or its Affiliates for purposes of any other benefit or
compensation plan or otherwise.

 

7



--------------------------------------------------------------------------------

19. Severability. If a particular provision of the Plan or this Agreement shall
be found by final judgment of a court or administrative tribunal of competent
jurisdiction to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable provisions shall not affect any other provision of the Plan or
this Agreement and the other provisions of the Plan or this Agreement shall
remain in full force and effect.

 

20. Section 409A. It is intended that the Class B Units shall be either exempt
from the provisions of Section 409A of the Code (“Section 409A”) or, to the
extent subject to Section 409A, compliant with the requirements of Section 409A.
In the event the Board determines that an Award constitutes deferred
compensation subject to Section 409A, or may constitute such deferred
compensation absent an amendment to the Plan or Award, the Board may amend or
terminate your right to an Award, without your consent, as the Board shall
determine in its sole discretion to ensure that such Award remains exempt from
Section 409A, or, if the Board so desires, to ensure that such Award complies
with Section 409A. All references in this Agreement to a termination of
Continuous Service that results in the payment or vesting of any amounts or
benefits that constitute “nonqualified deferred compensation” within the meaning
of Section 409A shall mean a “separation from service” (as that term is defined
at Section 1.409A-1(h) of the Treasury Regulations under Section 409A).
Notwithstanding anything to the contrary provided for herein, if at the time of
the termination of your Continuous Service you are a “specified employee” as
defined in subsection (a)(2)(B)(i) of Section 409A, any and all amounts payable
under this Agreement in connection with your termination of Continuous Service
that constitute a deferral of compensation subject to Section 409A, as
determined by the Committee in its sole discretion, and that would (but for this
sentence) be payable within six months following such termination of Continuous
Service, shall instead be paid on the earlier of the date that follows the date
of such termination of Continuous Service by six months or the date of your
death.

 

21. Entire Agreement. This Agreement, the Operating Agreement, the Plan and the
First Amended and Restated Agreement of Limited Partnership of the Partnership
dated as of October 30, 2012, each as amended, constitute the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Class B Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

 

22. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF CLASS B UNITS HEREUNDER,
AGREES TO BE BOUND BY THE TERMS THIS AWARD AGREEMENT AND THE PLAN.

 

LEHIGH GAS PARTNERS LP,     GRANTEE: By:   Lehigh Gas GP LLC, its general
partner       By:  

 

    Signature:  

 

Name:   Joseph V. Topper, Jr.     Name:  

 

Title:   CEO     Dated:                        Dated:   March 14, 2014       LGP
OPERATIONS LLC      

By:

 

 

     

Name:

 

Joseph V. Topper, Jr.

     

Title:

 

President

     

Dated:

 

March 14, 2014

     

 

9



--------------------------------------------------------------------------------

Exhibit A

Form of Redemption Notice

To LGP Operations LLC:

Pursuant to the terms of Section 2.04(i)(E) of that certain Amended and Restated
Operating Agreement of LGP Operations LLC., a Delaware limited liability company
(the “Company”) dated March 4, 2014 (the “Agreement”), as amended, the
undersigned owner of Class B Units (“Grantee”) of the Company, hereby exercises
the right to redeem the number of Class B Units set forth below in accordance
with the terms of the Agreement and directs that the cash payable or Units
issuable and deliverable upon the redemption be issued and delivered to the
undersigned at its address on the books of the Company, unless a different name
has been indicated below. If cash is to be paid or Units are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.

Social Security or Other Taxpayer Identifying Number:
                                                 

Number of Class B Units to be Redeemed (If less than all is to be converted):

 

 

The undersigned represents and warrants that all Class B Units to be Redeemed
pursuant to this Notice shall be free and clear of adverse claims (as such term
is defined in the Uniform Commercial Code of the State of Delaware).

 

  Dated                                 

 

        Printed Name:  

 

Fill in for registration of Units if to be issued otherwise than to the Holder
at its Record Address.

 

 

(Name)

 

 

(Address)

 

 

(including zip code)

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

Election to Include in Gross Income

in Year of Transfer of Property

Pursuant to Section 83(b) of the Internal Revenue Code

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.    The name, address and taxpayer identification number of the undersigned
are:    Name:  

 

   Address:  

 

    

 

   Taxpayer Identification Number:  

 

2.    Description of property to which the election is being made:   

 

3.    Date on which property was transferred:  

 

   The taxable year to which this election relates:  

 

4.    Nature of restrictions to which the property is subject:     

 

  

 

  

 

5.    Fair market value of the property at time of transfer:  

 

  

 

6.    Amount paid for the property:  

 

7.    A copy of this statement has been furnished to the Company issuing
property.

 

Date:                                       

 

        Name:  

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER AGREEMENT

By executing and delivering this Joinder Agreement (“Joinder Agreement”) to LGP
Operations LLC, a Delaware limited liability company (the “Company”), the
undersigned hereby agrees to become a party to, be bound by and comply with the
provisions of the Company’s Amended and Restated Operating Agreement dated
March 4, 2014, as amended, as a Member thereof and as a holder of Class B Units
granted pursuant to an Award Agreement dated March 14, 2014.

The undersigned agrees, both before and after the date of this Joinder
Agreement: (i) to use his best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the joinder and other transactions
contemplated by this Joinder Agreement, (ii) to execute any documents,
instruments or conveyances of any kind which may be reasonably necessary or
advisable to carry out any of the joinder or other transactions contemplated
hereunder, and (iii) to cooperate with the Company in connection with the
foregoing.

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of             , 20    .

 

 

Name of Grantee  

 

 

ACKNOWLEDGED AND ACCEPTED LGP Operations LLC, a Delaware limited liability
company By:  

 

Name:  

 

Title:  

 

 

EXHIBIT C